UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

U.S. BANK NATIONAL ASSOCIATION,
NOT IN ITS INDIVIDUAL CAPACITY BUT
SOLELY AS TRUSTEE FOR THE RMAC
TRUST, SERIES 2016-CTT,

Plaintiff,

 

ORDER

¥. 19 CV 10482 (VB)

ANNA GREGOREC AKA ELIZABETH

GREGOREC AKA ELIZABETH A.

GREGOREC and FRANK GREGOREC,
Defendants.

- a X

 

Plaintiff filed a complaint on November 12, 2019. (Doc. #1). The docket indicates
defendant Frank Gregorec was personally served on December 16, 2019. (Doc. #7). The docket
also indicates on December 16, 2019, a process server served defendant Anna Gregorec’s
financial service representative, who stated she was authorized to accept service on Anna
Gregorec’s behalf, because the process server was unable to determine whether Anna Gregorec
was of sound mind. (Doc. #7).

Defendants’ deadline to answer, move, or otherwise respond to the complaint was
January 6, 2019, See Fed. R. Civ. P. 12(a). To date, defendants have failed to answer, move, or
otherwise respond to the complaint, and have not requested an extension of time in which to do
so.

Accordingly, the Court sua sponte extends to February 5, 2020, defendants’ time to
answer, move, or otherwise respond to the complaint. If defendants fail to answer, move, or
otherwise respond to the complaint by February 5, 2020, or to seek further time in which to
do so, the Court will direct plaintiff to seek a default judgment against them.

Dated: January 22, 2020
White Plains, NY
VUL at |

 

Vincent L. Briccetti
United States District Judge
